 



Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 26, 2007 (the “Effective
Date”) by and between Celanese Corporation (the “Company”) and John J.
Gallagher III (the “Executive”).
 
The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;
 
Executive desires to accept such employment and enter into such an agreement;
 
In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:
 
1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing as of the
Effective Date and ending on March 31, 2010 (the “Employment Term”) on the terms
and subject to the conditions set forth in this Agreement. A termination of
Executive’s employment with the Company as a result of expiration of the
Employment Term shall be referred to as a “Non-Renewal” of this Agreement.
 
2. Position.
 
a. During the Employment Term, Executive shall serve as the Company’s Executive
Vice President and President, Acetyls Intermediates and Celanese Asia. In such
position, Executive shall have such duties and authority as shall be determined
from time to time by the Board of Directors of the Company (the “Board”) and the
Chief Executive Officer of the Company.
 
b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, (i) subject to the
prior approval of the Board, from accepting appointment to or continue to serve
on any board of directors or trustees of any business corporation or any
charitable organization or (ii) from participating in charitable activities or
managing personal investments; provided in each case, and in the aggregate, that
such activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.
 
3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $675,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases (but no decreases) in Executive’s base salary, if
any, as may be determined from time to time in the sole discretion of the Board.
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary”.
 
4. Annual Bonus. With respect to each full calendar year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) targeted at eighty percent (80%) of Executive’s Base Salary (the
“Target”), payout to range from 0-200% of Target, based upon the achievement of
performance targets established by the Board.
 
5. Employee Benefits; NQSOs. During the Employment Term, Executive shall be
entitled to participate in the Company’s compensation and employee benefit plans
(other than annual bonus and severance plans) as in effect from time to time
(collectively Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company. Executive
shall also receive certain relocation and other related benefits pursuant to the
Celanese International Long-Term Assignment Agreement (“CILA Agreement”) to be
entered into between the Company and Executive.
 
On July 25, 2007, the Company granted Executive 120,000 non-qualified stock
options (the “NQSO Grant”) at the fair market value on the date of grant.
Executive and the Company shall enter into a Nonqualified Stock Option Agreement
which will set forth the terms of the NQSO Grant, including that a percentage of
the NQSO





--------------------------------------------------------------------------------



 



Grant will vest on each of the following dates in accordance with the following
schedule:
 
January 1, 2009: 10%
 
January 1, 2010: 30%
 
January 1, 2011: 30%
 
January 1, 2012: 30%
 
6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies and the CILA
Agreement.
 
7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time for any reason; provided that Executive
will be required to give the Company at least 30 days advance written notice of
any resignation of Executive’s employment. Notwithstanding any other provision
of this Agreement, the provisions of this Section 7 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates; provided, however, that the terms and conditions of the other
written agreements between the Company and Executive shall be followed insofar
as they provide supplemental rights or privileges with respect to equity or
deferred compensation.
 
a. By the Company For Cause or By Executive Resignation Without Good Reason.
 
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 7(c)).
 
(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
failure to perform Executive’s duties hereunder (other than as a result of total
or partial incapacity due to physical or mental illness) for a period of 30 days
following written notice by the Company to Executive of such failure,
(B) conviction of, or a plea of nolo contendere to, (x) a felony (other than
traffic-related) under the laws of the United States or any state thereof or any
similar criminal act in a jurisdiction outside the United States or (y) a crime
involving moral turpitude, (C) Executive’s willful malfeasance or willful
misconduct which is demonstrably injurious to the Company, (D) any act of fraud
by Executive or (E) Executive’s breach of the provisions of Sections 8 or 9 of
this agreement.
 
(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:
 
(A) the Base Salary through the date of termination;
 
(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;
 
(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy and CILA Agreement prior to the date
of Executive’s termination; and
 
(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company or its affiliates (the amounts
described in clauses (A) through (D) hereof being referred to as the “Accrued
Rights”).
 
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section (a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
 
b. Disability or Death.
 
(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”).
 
(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive the Accrued Rights. Following Executive’s





--------------------------------------------------------------------------------



 



termination of employment due to death or Disability, except as set forth in
this Section 7(b)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
 
c. By the Company Without Cause or Resignation by Executive for Good Reason.
 
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason;
provided, however, that Non-Renewal of this Agreement shall be treated as a
termination of employment during the Employment Term without Cause except in the
event of (a) Cause; or (b) Executive’s rejection of the offer of continued
employment on terms and conditions not materially less advantageous to Executive
as those in effect immediately prior to the Non-Renewal of this Agreement (a
“Non-Renewal without Cause”). In addition, a Non-Renewal without Cause shall be
treated as a Good Termination for purposes of the Company’s Deferred
Compensation Plan, 2004 Stock Incentive Plan or any other plans or programs of
the Company that employs a Good Termination definition or employs any comparable
concept.
 
(ii) For purposes of this Agreement, “Good Reason” shall mean (A) any reduction
in Executive’s Base Salary or Annual Bonus opportunity or (B) any substantial
diminution in Executive’s position or duties, adverse change in reporting lines
or assignment of duties materially inconsistent with Executive’s position (other
than in connection with an increase in responsibility or a promotion); provided
that the events described in clauses (A) or (B) of this Section 7(c)(ii) shall
constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason.
 
(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:
 
(A) the Accrued Rights;
 
(B) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated, and
 
(C) subject to Executive’s continued compliance with the provisions of
Sections 8 and 9, (x) continued payment of the Base Salary until twelve months
after the date of such termination and (y) payment of Executive’s Target Annual
Bonus for the year of termination, payable over the twelve month period after
the date of such termination, in accordance with the Company’s usual payroll
practice; provided that the aggregate amount described in this clause (C) shall
be reduced by the present value of any other cash severance or termination
benefits payable to Executive under any other plans, programs or arrangements of
the Company or its affiliates.
 
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(c)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.
 
d. Continued Employment Beyond the Expiration of the Employment Term. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 8,
9 and 10 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.
 
e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
 
f. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any





--------------------------------------------------------------------------------



 



committees thereof) and the Board of Directors (and any committees thereof) of
any of the Company’s affiliates.
 
8. Non-Competition.
 
a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
 
(1) During the Employment Term and, for a period of one year following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:
 
(i) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;
 
(ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one-year immediately preceding the
Executive’s termination of employment; or
 
(iii) for whom Executive had direct or indirect responsibility during the
one-year period immediately preceding Executive’s termination of employment.
 
(2) During the Restricted Period, Executive will not directly or indirectly:
 
(i) engage in any business that competes with the business of the Company or its
affiliates (including, without limitation, businesses which the Company or its
affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) (a “Competitive Business”);
 
(ii) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
 
(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
 
(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or its affiliates and customers, clients, supplier’s partners, members
or investors of the Company or its affiliates.
 
(3) Notwithstanding anything to the contrary in this Agreement, Executive may
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
 
(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
 
(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates (other than as a result of a
general advertisement of employment made by Executive’s subsequent employer or
business, not directed at any such employee); or
 
(ii) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.
 
(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.





--------------------------------------------------------------------------------



 



b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.
 
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
 
9. Confidentiality: Intellectual Property.
 
a. Confidentiality.
 
(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and
approvals — concerning the past, current or future business, activities and
operations of the Company, its subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Board.
 
(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (b) made legitimately available to
Executive by a third party without breach of any confidentiality obligation; or
(c) required by law to be disclosed; provide that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
 
(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
 
b. Intellectual Property.
 
(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business. A list of all such
Works as of the date hereof is attached hereto as Exhibit A.





--------------------------------------------------------------------------------



 



(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
 
(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.
 
(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
 
(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.
 
(vi) The provisions of Section 9 shall survive the termination of Executive’s
employment for any reason.
 
10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
 
11. Miscellaneous.
 
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
 
b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. Other
than as specifically set forth in other written agreements, between the parties,
there are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
 
c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.





--------------------------------------------------------------------------------



 



e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or successor
in interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.
 
f. Successor; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 

  If to the Company:      1601 West LBJ Freeway

Dallas, TX 75234-6034
Attention: General Counsel
 

  If to Executive:        To the most recent address of Executive set forth in
the

personnel records of the Company.
 
h. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates, including, without
limitation, the offer letter between Executive and the Company (or its
predecessor) dated as of the Effective Date.
 
i. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during the Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.
 
j. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
k. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

     
CELANESE CORPORATION
  John J. Gallagher III      
/s/  Kevin J. Rogan


By:    Kevin J. Rogan
Title: Vice President, Human Resources  
/s/  John J. Gallagher III





